Case: 1:16-cv-07915 Document #: 308 Filed: 05/23/20 Page 1 of 1 PageID #:5850

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Jason Gonzalez
                                  Plaintiff,
v.                                                   Case No.: 1:16−cv−07915
                                                     Honorable Matthew F. Kennelly
Michael J. Madigan, et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Saturday, May 23, 2020:


        MINUTE entry before the Honorable Matthew F. Kennelly: The Court denies
plaintiff's motion for reconsideration [302]. Plaintiff's motion consists of rearguing points
the Court already considered and rejected, disagreement with the Court#039;s resolution
of disputed legal issues, and points not made during the summary judgment briefing. None
of these is a proper basis for reconsideration. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
